Exhibit 10.2

 

Notice of Grant of Award
and Award Agreement

Marvell Technology Group LTD

ID: 77-0481679

Argyle House, 41a Cedar Avenue

P O Box HM 1179

Hamilton HM EX, Bermuda

 

Name

Award Number:

00000000

Address line 1

Plan:

1995

City, State United States 00000

ID:

0000

 

Effective X/XX/XXXX, you have been granted an award of XX,XXX restricted stock
units. These units are restricted until the vest date(s) shown below, at which
time you will receive shares of Marvell Technology Group LTD (the Company)
common stock.

 

The current total value of the award is [$total value of award].

 

The Award will vest in increments on the date(s) shown. This Notice of Grant is
subject to all of the terms and conditions set forth herein, as well as the
Stock Unit Award Agreement, the Appendix (which include the special provisions
for participant’s country of residence if any), and the Plan, all of which are
incorporated herein by reference.  Capitalized terms used in this Notice of
Grant but not defined shall have the same meaning as provided in the Plan.

 

Shares

 

Full Vest

 

%% SHARES

 

%% VEST DATE

 

%% SHARES

 

%% VEST DATE

 

%% SHARES

 

%% VEST DATE

 

%% SHARES

 

%% VEST DATE

 

 

By signing this document, the participant acknowledges receipt of a copy of the
Plan, and agrees that (a) these restricted stock units (“Stock Units”) are
granted under and governed by the terms and conditions of the Plan, the Stock
Unit Agreement, and the Appendix (the special provisions for participant’s
country of residence, if any); (b) the Participant has carefully read, fully
understands and agrees to all of the terms and conditions described in the
attached Stock Unit Agreement, the Appendix, and the Plan; (c) the participant
understands and agrees that the Stock Unit Agreement and Appendix, including any
cover sheet and attachments, constitute the entire understanding between the
participant and the Company regarding this Award, and that any prior agreements,
commitments or negotiations concerning this Award are replaced and superseded;
and (d) the participant has been given an opportunity to consult legal counsel
with respect to all matters relating to this Award prior to signing this cover
sheet and that the participant has either consulted such counsel or voluntarily
declined to consult such counsel. The Stock Unit Agreement, the Appendix and
prospectus are available on the Company’s website at
https://intranet/stockselfservice or by request from the Company’s Stock
Administration Department. The participant hereby agrees that these documents
are deemed to be delivered to him or her.

 

 

 

 

 

 

 

Date

 

 

 

Marvell Technology Group LTD

 

 

 

 

 

 

 

 

 

 

 

NAME

 

Date

 

1

--------------------------------------------------------------------------------


 

MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED 1995 STOCK OPTION PLAN

 

STOCK UNIT AGREEMENT

 

1.             Grant.  The Company hereby grants to the participant named in the
Notice of Grant (the “Participant”) an Award of restricted stock units (“Stock
Units”), subject to all of the terms and conditions in this Stock Unit Agreement
(the “Agreement”) and the Plan, which is incorporated herein by reference.
Subject to Section 15 of the Plan, in the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Agreement, the
terms and conditions of the Plan will prevail.  Capitalized terms used herein
but not defined shall have the same meaning as ascribed in the Plan.

 

2.             Company’s Obligation to Pay.  Each Stock Unit represents the
right to receive a Share on the date it vests. It is a bookkeeping entry that
represents only the Company’s unfunded and unsecured promise to issue Shares (or
distribute cash) on a future date. As a holder of Stock Units, Participant has
no rights other than the rights of a general creditor of the Company. Unless and
until the Stock Units will have vested in the manner set forth in Section 3,
Participant will have no right to payment of any such Stock Units. Prior to
actual payment of any vested Stock Units, such Stock Unit will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any Stock Units that vest in accordance with Sections 3
or 4 will be paid to Participant (or in the event of Participant’s death, to his
or her estate or legal representative) in whole Shares, subject to Participant
satisfying any applicable tax withholding obligations as set forth in Section 7.
Subject to the provisions of Section 4, such vested Stock Units will be paid in
Shares as soon as practicable after vesting, but in each such case within the
period ending no later than the date that is two and one half (2½) months from
the end of the Company’s tax year that includes the vesting date.

 

3.             Vesting Schedule.  Except as provided in Section 4, and subject
to Section 5, the Stock Units awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Stock Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant has provided Continuous Service (defined
below) from the date of grant until the date such vesting occurs. For the
purpose of this Agreement, “Continuous Service” means that a Participant’s
employment and/or consulting relationship with the Company or a Parent or
Subsidiary or service as an Outside Director is not interrupted or terminated.
Continuous Service is not interrupted by (i) any leave of absence approved by
the Company; (ii) transfers between locations of the Company or between the
Company, a Parent, a Subsidiary, or any successor; or (iii) changes in status
from Employee to Consultant or Outside Director or from Consultant or Outside
Director to Employee.

 

4.             Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Stock Units will be considered as having vested as
of the date specified by the Administrator.

 

--------------------------------------------------------------------------------


 

For U.S. tax purposes, notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Stock Units is accelerated in connection with Participant’s
termination of Continuous Service (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination of
Continuous Service and (y) the payment of such accelerated Stock Units will
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination of Continuous Service, then the payment of such accelerated Stock
Units will not be made until the date six (6) months and one (1) day following
the date of Participant’s termination of Continuous Service, unless the
Participant dies following his or her termination of Continuous Service, in
which case, the Stock Units will be paid in Shares to the Participant’s estate
as soon as practicable following his or her death. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
Stock Units provided under this Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. For purposes of this Agreement,
“Section 409A” means Section 409A of the Code and any Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

 

5.             Forfeiture upon Termination of Continuous Service.
 Notwithstanding any contrary provision of this Agreement, the balance of the
Stock Units that have not vested as of the time of Participant’s termination of
Continuous Service for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.  The date on which Continuous
Service terminates shall not be extended by any notice of termination period
requested to be given under local law; such termination date will be considered
to be the last date of active employment.

 

6.             Death of Participant.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary (or legal
representative for employees outside the U.S.) survives Participant, the
administrator, executor or legal representative of Participant’s estate. Any
such transferee must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any local or foreign laws or
regulations pertaining to said transfer.

 

7.             Withholding of Taxes.  Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Participant’s participation in the Plan and legally applicable
to Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. 
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Stock Unit, including, but not
limited to, the grant, vesting or settlement of the Stock Unit, the issuance of
Shares upon settlement of the Stock Unit, the subsequent sale of Shares acquired
pursuant to such issuance; and (ii) do not commit to and are under no obligation
to structure the

 

2

--------------------------------------------------------------------------------


 

terms of the grant or any aspect of the Stock Unit to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if Participant has become subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

(i)                                     withholding from Participant’s wages or
other cash compensation paid to Participant by the Company, the Employer and/or
any Subsidiary; or

 

(ii)                                  withholding from proceeds of the sale of
Shares acquired upon vesting/settlement of the Stock Unit either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization); or

 

(iii)                               withholding in Shares to be issued upon
vesting/settlement of the Stock Unit.

 

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Stock Unit, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Participant’s participation in the Plan.

 

Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described in this Section.

 

If Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable Stock
Units otherwise are scheduled to vest pursuant to Sections 3 or 4, Participant
will permanently forfeit such Stock Units and any right to receive Shares
thereunder and the Stock Units will be returned to the Company at no cost to the
Company.

 

8.             Rights as Shareholder. Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a shareholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have

 

3

--------------------------------------------------------------------------------


 

all the rights of a shareholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

9.             Nature of Grant.  In accepting the grant, Participant
acknowledges that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)           the grant of the Stock Unit is voluntary and occasional and does
not create any contractual or other right to receive future grants of Stock
Units, or benefits in lieu of Stock Units, even if Stock Units have been granted
repeatedly in the past;

 

(c)           all decisions with respect to future Stock Unit grants, if any,
will be at the sole discretion of the Company;

 

(d)           Participant’s participation in the Plan shall not create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate Participant’s employment or service relationship
(if any) at any time;

 

(e)           Participant is voluntarily participating in the Plan;

 

(f)            the Stock Unit and the Shares subject to the Stock Unit are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company, the Employer or any Subsidiary, and is
outside the scope of Participant’s service or employment contract, if any;

 

(g)           the Stock Unit and the Shares subject to the Stock Unit are not
intended to replace any pension rights or compensation;

 

(h)           the Stock Unit and the Shares subject to the Stock Unit are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Subsidiary;

 

(i)            the Stock Unit grant and Participant’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary of the Company;

 

(j)            the future value of the underlying Shares is unknown and cannot
be predicted with certainty;

 

(k)           in consideration of the Award of Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Stock
Units resulting from termination of Participant’s Continuous Service with the
Company, the Employer or any Subsidiary (for any reason whatsoever and whether
or not in breach of local labor laws), and Participant irrevocably releases the
Company, the Employer, and any Subsidiary from any such

 

4

--------------------------------------------------------------------------------


 

claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, Participant shall be deemed
irrevocably to have waived Participant’s entitlement to pursue such claim;

 

(l)            in the event of termination of Participant’s Continuous Service
(whether or not in breach of local labor laws), Participant’s right to vest in
the Stock Unit under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active Continuous Service would
not include a period of “garden leave” or similar period pursuant to local law);
the Administrator shall have the exclusive discretion to determine when I am no
longer actively employed for purposes of Participant’s Stock Unit grant;

 

(m)          the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan;

 

(n)           Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding participation in the Plan
before taking any action related to the Plan; and

 

(o)           the Stock Unit and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

 

10.           Data Privacy Notice and Consent.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other Stock Unit grant materials by and among, as applicable, the Employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Stock Units or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

Participant understands that Data will be transferred to Smith Barney, E*Trade
or to any other third party assisting in the implementation, administration and
management of the Plan.  Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country.  Participant understands that
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting Participant’s local human resources
representative.  Participant authorizes the Company, Smith Barney, E*Trade and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the

 

5

--------------------------------------------------------------------------------


 

Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan.  Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative.  Participant
understands, however, that refusing or withdrawing Participant’s consent may
affect Participant’s ability to participate in the Plan.  For more information
on the consequences of Participant’s refusal to consent or withdrawal of
consent, Participant understands that Participant may contact Participant’s
local human resources representative.

 

11.           No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY PROVIDING CONTINUOUS SERVICE AT THE WILL OF THE
EMPLOYER AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF
STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT FOR CONTINUOUS SERVICE FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE EMPLOYER TO TERMINATE PARTICIPANT’S CONTINUOUS SERVICE
AT ANY TIME, WITH OR WITHOUT CAUSE.

 

12.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at its corporate
headquarters, or at such other address as the Company may hereafter designate in
writing.

 

13.           Grant is Not Transferable.  This Award of Stock Units may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution.  The terms of Award of Stock Units shall be binding upon the
executors, administrators, heirs, successors and assigns of Participant.

 

14.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

15.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

16.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any

 

6

--------------------------------------------------------------------------------


 

securities exchange or under any U.S. state or federal law, any local or foreign
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate or legal representative), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such U.S. state or federal law, or any local or foreign securities
exchange, and to obtain any such consent or approval of any such governmental
authority.

 

17.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

 

18.           Electronic Delivery and Participation.  The Company may, in its
sole discretion, decide to deliver any documents related to Stock Units awarded
under the Plan or future Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

19.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

20.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

 

21.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section or to otherwise avoid imposition of any additional tax or
income recognition under Section 409A in connection to this Award of Stock
Units.

 

7

--------------------------------------------------------------------------------


 

22.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

23.           Governing Law.  This Agreement shall be governed by the laws of
the State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Stock Units is made and/or to be performed.

 

24.           Language.  If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

25.           Appendix.  Notwithstanding any provisions in this Agreement, the
Stock Unit grant shall be subject to any special terms and conditions set forth
in any Appendix to this Agreement for Participant’s country.  Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.  The Appendix constitutes part of this Agreement.

 

26.           Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on Participant’s participation in the Plan, on the
Stock Unit and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require Participant to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

 

8

--------------------------------------------------------------------------------